DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 14, 2021.  Claims 1, 3, 8, 10 and 12 have been amended, and claims 2 and 9 have been canceled.  No claims have been added.   Thus, claims 1, 3 – 8 and 10 – 16 are pending, but only claims 1, 4 – 6, 8 and 11 – 14 are examined below.  Claims 3, 7, 10 and 15 – 16 have been withdrawn from examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4 – 6, 8 and 11 – 14 have been considered but are moot because the arguments do not apply to new combination of references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 6, 8 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0137191 A1 to Neishaboori (herein after “Neishaboori publication") in view of U.S. Patent Application Publication No. 2018/0245938 A1 to Song et al. (herein after “Song et al. publication") or U.S. Patent Application Publication No. 2013/0290043 A1 to Song et al. (herein after “Hoque et al. publication"), and further in view of U.S. Patent Application Publication No. 2017/0127262 A1 to Hu et al. (herein after “Hu et al. publication")
As to claim 1,
the Neishaboori publication discloses an apparatus comprising: 
at least one signaling device (100) including a housing (see Figs. 1 and 2 and ¶28 – ¶31 for “roadside unit 100”); 
a radio component contained in the housing and configured for wireless personal area network communications including Bluetooth Low Energy (BLE) communications (see ¶30, where “the roadside unit 100 utilizes a wireless personal area network (WPAN) module to wirelessly communicate with the roadside unit 100 via short-range wireless communication protocol(s).  For example, the roadside unit 100 may implement the Bluetooth® and/or Bluetooth® Low Energy (BLE) protocols”)(Emphasis added); 
a memory (204) component contained in the housing and configured to store data in the form of a standardized code indicating a purpose for which the signaling device is located in a region (see ¶26, where “[t]he manifest identifies topics of information that are currently stored in memory of the roadside unit”, and ¶39, where “[t]he manifest includes subjects-of-information that the roadside unit 100 is storing (e.g., as cached data) to facilitate a vehicle (e.g., one or more of the vehicles 102) in determining whether the roadside unit 100 has data that is of interest to the vehicle”; see also ¶41 – ¶47 and Fig. 2)(Emphasis added); and 
a processor (202) contained in the housing and communicatively coupled to the radio component and the memory component, the processor configured to 
format the data in a message conforming to the wireless personal area network communications (see ¶19, ¶44 – ¶54 and Fig. 2).
The Neishaboori publication, however, fails to specifically disclose 
the message including an identifier of the at least one signaling device; and 
compel the radio component to transmit the message to the wireless personal area network without establishing a BLE connection.
The Song et al. publication discloses “[a] terminal navigation apparatus . . .  [receiving] information that is used to indicate an identifier of the first roadside navigation apparatus and that is sent by the global navigation apparatus, and determine, according to the identifier of the first roadside navigation apparatus, that the terminal navigation apparatus is in the coverage area of the first roadside navigation apparatus, so as to communicate with first roadside navigation apparatus.” (See ¶134.) (Emphasis added.) 
The Hoque et al. publication discloses a system that employs a service request (or hailing request), which is a message initiated by a user (i.e., a passenger) requesting a transportation reservation.  According to Hoque, the service request may be sent through the road-side device 101. The service request may include the following fields: a) a unique service request identifier (Req_ID) that identifies the service request (i.e., to facilitate handling of a plurality of concurrent service requests); b) a relay request (Relay_req) that specifies a request for multi-hop forwarding; c) a road-side device identifier (RHD_ID) that identifies the originating road-side device and a pickup location . . . .” (See ¶47.)(Emphasis added.)   Such disclosures suggests a message including an identifier of the at least one signaling device.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Neishaboori publication such that the message includes an identifier of the at least one signaling device, as suggested by the Song et al. publication or the Hoque et al. publication, in order to facilitate navigation.
The modified Neishaboori publication discloses the invention substantially as claimed, except for 
the processor configured to compel the radio component to transmit the message to the wireless personal area network without establishing a BLE connection.
Transmitting a message to a wireless personal area network without establishing a Bluetooth Low Energy connection is old and well known, as demonstrated by the Hu et al. publication who discloses “connectionless broadcasting” via Bluetooth Low Energy devices. (See ¶22 and ¶24.)  Such disclosure suggests a processor configured to compel the radio component to transmit the message to the wireless personal area network without establishing a BLE connection.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Neishaboori publication such that the processor is configured to compel the radio component to transmit the message to the wireless personal area network without establishing a BLE connection, as suggested by the Hu et al. publication, in order to bypass prolong authentication processes needed to establish a wireless communication link.

As to claim 4,
the Neishaboori publication discloses the data being indicative of roadway information by which an autonomous vehicle makes roadway travel decisions.  (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 5,
the Neishaboori publication discloses another signaling device that, when in proximity to the at least one signaling device, indicates a predetermined roadway condition.  (See ¶30, where “[t]he roadside unit 100 utilizes a wireless personal area network (WPAN) module to wirelessly communicate with the roadside unit 100 via short-range wireless communication protocol(s)”; see also ¶35, where “the data packet includes a software update, a map update, a weather update, a road condition, etc.”)

As to claim 6,
the Neishaboori publication discloses the data being indicative of other data provided at the location of the signaling device.  (See ¶35, where “the data packet includes a software update, a map update, a weather update, a road condition, etc.”)

As to claim 8,
the Neishaboori publication discloses an automotive vehicle (102) comprising: 
a radio component configured for wireless personal area network communications including Bluetooth Low Energy (BLE) communications (see ¶30, where “the roadside unit 100 utilizes a wireless personal area network (WPAN) module to wirelessly communicate with the roadside unit 100 via short-range wireless communication protocol(s).  For example, the roadside unit 100 may implement the Bluetooth® and/or Bluetooth® Low Energy (BLE) protocols”)(Emphasis added); 
a processor communicatively coupled to the radio component (see ¶19, ¶44 – ¶54 and Fig. 2) and configured to: 
determine a purpose of the signaling device in a region from a standardized code in the extracted data (see ¶26, where “[t]he manifest identifies topics of information that are currently stored in memory of the roadside unit”, and ¶39, where “[t]he manifest includes subjects-of-information that the roadside unit 100 is storing (e.g., as cached data) to facilitate a vehicle (e.g., one or more of the vehicles 102) in determining whether the roadside unit 100 has data that is of interest to the vehicle”; see also ¶41 – ¶47 and Fig. 2)(Emphasis added); and 
cause adjustment of the travel of the vehicle based on the determined purpose of the signaling device. (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)
The Neishaboori publication, however, fails to specifically disclose the data including an identifier of the signaling device; and 
the processor being configured to extract data received from a signaling device without establishing a BLE connection. 
The Song et al. publication, on the other hand, discloses “[a] terminal navigation apparatus . . .  [receiving] information that is used to indicate an identifier of the first roadside navigation apparatus and that is sent by the global navigation apparatus, and determine, according to the identifier of the first roadside navigation apparatus, that the terminal navigation apparatus is in the coverage area of the first roadside navigation apparatus, so as to communicate with first roadside navigation apparatus.” (See ¶134.) (Emphasis added.)  
The Hoque et al. publication discloses a system that employs a service request (or hailing request), which is a message initiated by a user (i.e., a passenger) requesting a transportation reservation.  According to Hoque, the service request may be sent through the road-side device 101. The service request may include the following fields: a) a unique service request identifier (Req_ID) that identifies the service request (i.e., to facilitate handling of a plurality of concurrent service requests); b) a relay request (Relay_req) that specifies a request for multi-hop forwarding; c) a road-side device identifier (RHD_ID) that identifies the originating road-side device and a pickup location . . . .” (See ¶47.)(Emphasis added.)   Such disclosures suggests a message including an identifier of the at least one signaling device.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Neishaboori publication such that the message includes an identifier of the at least one signaling device, as suggested by the Song et al. publication or the Hoque et al. publication, in order to facilitate navigation.
The modified Neishaboori publication discloses the invention substantially as claimed, except for 
extracting data received from a signaling device without establishing a BLE connection.
Transmitting a message to a wireless personal area network without establishing a Bluetooth Low Energy connection is old and well known, as demonstrated by the Hu et al. publication who discloses “connectionless broadcasting” via Bluetooth Low Energy devices. (See ¶22 and ¶24.)  Such disclosure suggests a processor configured to compel the radio component to transmit the message to the wireless personal area network without establishing a BLE connection.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Neishaboori publication to extract data received from a signaling device without establishing a BLE connection, as suggested by the Hu et al. publication, in order to bypass prolong authentication processes needed to establish a wireless communication link.

As to claim 11,
the Neishaboori publication is considered to disclose the data being indicative of roadway information by which the vehicle can make roadway travel decisions.  (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 12,
the Neishaboori publication is considered to disclose a method of controlling an automotive vehicle (102) comprising: 
receiving, by the automotive vehicle from at least one signaling device (100), packets formatted in accordance with a wireless personal area network including a Bluetooth Low Energy (BLE) network (see ¶27 and ¶30); 
analyzing location and purpose data contained in the packets, the purpose data including a standardized code (see ¶26); and 
controlling travel of the vehicle based on the location and purpose data of the signaling device (see ¶38).
The Neishaboori publication, however, fails to specifically disclose the message including an identifier of the at least one signaling device; and
the packets being received without establishing a connection to the BLE network.
The Song et al. publication, on the other hand, discloses “[a] terminal navigation apparatus . . .  [receiving] information that is used to indicate an identifier of the first roadside navigation apparatus and that is sent by the global navigation apparatus, and determine, according to the identifier of the first roadside navigation apparatus, that the terminal navigation apparatus is in the coverage area of the first roadside navigation apparatus, so as to communicate with first roadside navigation apparatus.” (See ¶134.) (Emphasis added.)  
The Hoque et al. publication discloses a system that employs a service request (or hailing request), which is a message initiated by a user (i.e., a passenger) requesting a transportation reservation.  According to Hoque, the service request may be sent through the road-side device 101. The service request may include the following fields: a) a unique service request identifier (Req_ID) that identifies the service request (i.e., to facilitate handling of a plurality of concurrent service requests); b) a relay request (Relay_req) that specifies a request for multi-hop forwarding; c) a road-side device identifier (RHD_ID) that identifies the originating road-side device and a pickup location . . . .” (See ¶47.)(Emphasis added.)   Such disclosures suggests a message including an identifier of the at least one signaling device.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Neishaboori publication such that the packets include an identifier of the at least one signaling device, as suggested by the Song et al. publication or the Hoque et al. publication, in order to facilitate navigation.
The modified Neishaboori publication discloses the invention substantially as claimed, except for 
the packets being received without establishing a connection to the BLE network.
Receiving a message from a wireless personal area network without establishing a Bluetooth Low Energy connection is old and well known, as demonstrated by the Hu et al. publication who discloses “connectionless broadcasting” via Bluetooth Low Energy devices. (See ¶22 and ¶24.)  Such disclosure suggests a processor configured to compel the radio component to transmit the message to the wireless personal area network without establishing a BLE connection.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Neishaboori publication to extract data received from a signaling device without establishing a BLE connection, as suggested by the Hu et al. publication, in order to bypass prolong authentication processes needed to establish a wireless communication link.

As to claim 13,
the Neishaboori publication is considered to disclose detecting another signaling device in proximity to the signaling device (See ¶30, where “[t]he roadside unit 100 utilizes a wireless personal area network (WPAN) module to wirelessly communicate with the roadside unit 100 via short-range wireless communication protocol(s)”); controlling travel of the vehicle based on the other signaling device being in proximity to the signaling device.  (See ¶38, where “the roadside unit 100 dynamically adjusts the broadcast schedule to increase the frequency at which an RSU interest packet for traffic is broadcasted if the rate at which the roadside unit 100 receives request for traffic information (e.g., in the form of a vehicle interest packet) increases”; see also ¶27, ¶32, ¶61 and Fig. 1.)(Emphasis added.)

As to claim 14,
the Neishaboori publication discloses obtaining information to convey as the location and purpose data of the signaling device (see ¶26, where “[t]he manifest identifies topics of information that are currently stored in memory of the roadside unit”, and ¶39, where “[t]he manifest includes subjects-of-information that the roadside unit 100 is storing (e.g., as cached data) to facilitate a vehicle (e.g., one or more of the vehicles 102) in determining whether the roadside unit 100 has data that is of interest to the vehicle”; see also ¶41 – ¶47 and Fig. 2)(Emphasis added); and storing the location and purpose data in a memory of the signaling device (see ¶26); and transmitting, by the signaling device, the location and purpose data in the packets. (See ¶27.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application's record.
                                                                                                                                                                                                     /RODNEY A BUTLER/Primary Examiner, Art Unit 3666